DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  there is a period after the “first downlink section” limitation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sensor controller” in claim 1, of which claims 2-10 are dependent, “sensor control circuit” and “signal generation circuit” in claim 10, of which claims 11-13 are dependent, “history storage unit” and “order determiner” of claim 11, of which claim 12 is dependent, and “first search signal generator” and “second search signal generator” of claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0196 describes the possible structure configurations of the afore components, of which, all are part of the “sensor controller.”
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0102021 to Jang et al. (Jang).
As to claim 1, Jang discloses an electronic device comprising: 
a display panel configured to display an image (Fig. 2; Para. 0082, 0096, display panel, 110); 
an input sensor on the display panel (Fig. 3, 4; Para. 0098, 0099, touch panel, TSP); and 
a sensor controller configured to detect a first input by at least one of a plurality of input devices through the input sensor (Fig. 3, 4; Para. 0113, 0121, touch circuit, 300), and 
wherein the sensor controller is configured to detect the first input during an input detection frame (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, 0274, 0295, the touch circuit 300 supplies the uplink signal (ULS #1) containing available unique information (AUI) to the touch panel (TSP), and the first pen (Pen #1) in contact with or in proximity to the touch panel (TSP) receives the uplink signal (ULS #1) supplied to the touch panel (TSP) through a pen tip in S10),
wherein the input detection frame includes a search section in which a plurality of search signals are provided to the input sensor (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, 0274, 0295, the touch circuit 300 supplies the uplink signal (ULS #2) containing available unique information (AUI′) to the touch panel (TSP), and the second pen (Pen #2) in contact with or in proximity to the touch panel (TSP) receives the uplink signal (ULS #2) supplied to the touch panel (TSP) through a pen tip in S40), and 
wherein the plurality of search signals include two or more search signals capable of communicating through two or more different protocols, respectively (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0249, 0274, 0295, The beacon signal is one of the uplink signals (ULS) defined by a protocol between the touch panel (TSP) and the pen, the touch circuit 300 may effectively and accurately transfer the available unique information (AUI) to the pen through the beacon signal which is one of the uplink signals (ULS)).

As to claim 2, Jang discloses the electronic device of claim 1, wherein the plurality of search signals include: 
a first search signal capable of communicating through a first protocol (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, 0274, 0295, the touch circuit 300 supplies the uplink signal (ULS #1) containing available unique information (AUI) to the touch panel (TSP)); and 
a second search signal capable of communicating through a second protocol different from the first protocol (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, 0274, 0295, the touch circuit 300 supplies the uplink signal (ULS #2) containing available unique information (AUI′) to the touch panel (TSP)).

As to claim 3, Jang discloses the electronic device of claim 2, wherein the search section includes: 
a first uplink section during which the first search signal is provided to the input sensor (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, 0274, 0295, the touch circuit 300 supplies the uplink signal (ULS #1)); and 
a second uplink section during which the second search signal is provided to the input sensor (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, 0274, 0295, the touch circuit 300 supplies the uplink signal (ULS #2)), and 
wherein the first uplink section and the second uplink section do not overlap each other on a time axis (Fig. 18; Para. 0217-0220, the touch circuit 300 of the touch display device 10 may output one or more uplink signal (ULS) corresponding to the two or more pens (Pen #1 to Pen #N) at different timings (for example, different LHBs) during one or more touch frame times).

As to claim 4, Jang discloses the electronic device of claim 3, wherein the search section further includes: 
a first response section following the first uplink section for receiving a first response signal to the first search signal (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, the touch circuit 300 may receive the downlink signal (DLS #1) having the unique information (UI #1) applied to the touch panel (TSP) and recognize the first pen (Pen #1)) or waiting for a reception of the first response signal; and 
a second response section following the second uplink section for receiving a second response signal to the second search signal (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, the touch circuit 300 may receive the downlink signal (DLS #2) having the unique information (UI #2) applied to the touch panel (TSP) and recognize the second pen (Pen #2)) or waiting for a reception of the second response signal, and 
wherein the first response section does not overlap with the second uplink section, and the second response section does not overlap with the first uplink section (Fig. 18; Para. 0217-0220, the touch circuit 300 of the touch display device 10 may output one or more uplink signal (ULS) corresponding to the two or more pens (Pen #1 to Pen #N) at different timings (for example, different LHBs) during one or more touch frame times).

As to claim 5, Jang discloses the electronic device of claim 4, wherein the input detection frame further includes: a communication section following the search section for detecting the first input from the input devices (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, downlink signal (DLS #1)).

As to claim 6, Jang discloses the electronic device of claim 5, wherein, in response to the first response signal being received during the first response section and the second response signal not being received during the second response section (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, single pen detection), the communication section includes: 
a downlink section in which data communication with a first input device supporting the first protocol among the input devices is performed (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, the touch circuit 300 may receive the downlink signal (DLS #1) having the unique information (UI #1) applied to the touch panel (TSP) and recognize the first pen (Pen #1)).

As to claim 7, Jang discloses the electronic device of claim 5, wherein, in response to the first response signal not being received during the first response section and the second response signal being received during the second response section (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, single pen detection), the communication section includes: 
a downlink section in which data communication with a second input device supporting the second protocol among the input devices is performed (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, the touch circuit 300 may receive the downlink signal (DLS #2) having the unique information (UI #2) applied to the touch panel (TSP) and recognize the second pen (Pen #2)).

As to claim 8, Jang discloses the electronic device of claim 5, wherein, in response to the first response signal being received during the first response section and the second response signal being received during the second response section (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, multi-pen detection), the communication section includes: 
a first downlink section in which data communication with a first input device supporting the first protocol among the input devices is performed (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, the touch circuit 300 may receive the downlink signal (DLS #1) having the unique information (UI #1) applied to the touch panel (TSP) and recognize the first pen (Pen #1)) [.] 
a second downlink section in which data communication with a second input device supporting the second protocol among the input devices is performed (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, the touch circuit 300 may receive the downlink signal (DLS #2) having the unique information (UI #2) applied to the touch panel (TSP) and recognize the second pen (Pen #2)).

As to claim 9, Jang discloses the electronic device of claim 8, wherein the first downlink section and the second downlink section do not overlap each other on a time axis (Fig. 18; Para. 0217-0220, the touch circuit 300 of the touch display device 10 may output one or more uplink signal (ULS) corresponding to the two or more pens (Pen #1 to Pen #N) at different timings (for example, different LHBs) during one or more touch frame times).

As to claim 14, Jang discloses the electronic device of claim 1, wherein the sensor controller is configured to detect the first input through the input sensor in a first mode (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, single pen detection), and to detect the first input or a second input different from the first input through the input sensor in a second mode (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, multi-pen detection).

As to claim 15, Jang discloses the electronic device of claim 14, wherein the plurality of search signals include: 
a first search signal capable of communicating through a first protocol (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0229-0237, 0274, 0295, uplink signal (ULS #1) containing available unique information (AUI) to the touch panel (TSP)); 
a second search signal capable of communicating through a second protocol different from the first protocol (Fig. 3, 4, 13A, 16, 18-23; Para. 0113, 0121, 0238-0249, 0274, 0295, uplink signal (ULS #2) containing available unique information (AUI′) to the touch panel (TSP); and 
a third search signal capable of communicating through a third protocol different from the first and second protocols (Fig. 18; Para. 0217-0220, the touch circuit 300 of the touch display device 10 may output one or more uplink signal (ULS) corresponding to the two or more pens (Pen #1 to Pen #N) at different timings (for example, different LHBs) during one or more touch frame times).

Allowable Subject Matter
Claims 10-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA S LANDIS/           Examiner, Art Unit 2626